TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 22, 2016



                                      NO. 03-15-00785-CR


                                 The State of Texas, Appellant

                                                 v.

                               Robert Luther Trevino, Appellee




      APPEAL FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the trial court’s order granting appellee’s application for writ of habeas

corpus. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order

granting appellee’s application for writ of habeas corpus. Appellant shall pay all costs relating to

this appeal, both in this Court and the court below.